

116 S4057 IS: To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to provide that the Secretary of Agriculture and the Secretary of the Interior are not required to reinitiate consultation on a land management plan or land use plan under certain circumstances, and for other purposes.
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4057IN THE SENATE OF THE UNITED STATESJune 24, 2020Mr. Daines (for himself, Mr. Risch, Mr. Crapo, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to provide that the Secretary of Agriculture and the Secretary of the Interior are not required to reinitiate consultation on a land management plan or land use plan under certain circumstances, and for other purposes.1.No additional consultation required(a)Forest Service plansSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended by adding at the end the following:(3)No additional consultation required after new information becomes availableNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or a successor regulation), on a land management plan approved, amended, or revised under this section on the basis of new information relating to a species listed as threatened or endangered or critical habitat designated under that Act (16 U.S.C. 1531 et seq.)..(b)Bureau of Land Management plansSection 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) is amended by adding at the end the following:(g)No additional consultation required after new information becomes availableNotwithstanding any other provision of law, the Secretary shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or section 402.16 of title 50, Code of Federal Regulations (or a successor regulation), on a land use plan approved, amended, or revised under this section on the basis of new information relating to a species listed as threatened or endangered or critical habitat designated under that Act (16 U.S.C. 1531 et seq.)..